                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                          §    FILED UNDER SEAL
                                                  §    No. 1:20-CR-55
v.                                                §    Judge Thad Heartfield
                                                  §
JAKE ELLIS DAUGHTRY, ET AL                        §


                MOTION TO UNSEAL INDICTMENT UPON ARREST

       The government presents this motion, by and through the undersigned Assistant

United States Attorney in and for the Eastern District of Texas, and respectfully moves

the Court for the following:

                                                 I.

       On June 3, 2020, the United States Grand Jury returned a sealed indictment

against nine (9) defendants. The indictment was filed under seal because of the concern

that one or more of the named defendants may attempt to flee or otherwise attempt to

thwart apprehension by authorities upon discovery of the pending federal charge(s).

Once each defendant is individually brought before a United States Magistrate Judge for

their initial appearance, the necessity for secrecy surrounding their inclusion in the

indictment will end.

                                                 II.

       Therefore, the government requests that this Honorable Court order, upon the

arrest of each individual defendant, that the indictment in the above referenced cause be




Motion to Unseal Indictment Upon Arrest-Page 1
unsealed to the extent necessary to disclose that particular individual’s inclusion within

the indictment.


                                                 Respectfully submitted,

                                                 STEPHEN J. COX
                                                 UNITED STATES ATTORNEY


                                                 /s/ Michelle S. Englade
                                                 MICHELLE S. ENGLADE
                                                 Assistant United States Attorney
                                                 Texas Bar No. 06619650
                                                 350 Magnolia, Suite 150
                                                 Beaumont, Texas 77701-2237
                                                 (409) 839-2538
                                                 (409) 839-2550 (fax)
                                                 michelle.englade@usdoj.gov




Motion to Unseal Indictment Upon Arrest-Page 2
